[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JAN 08 2008
                              No. 07-13308                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 06-00339-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KEVIN LORENZO YOUNG,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                             (January 8, 2008)

Before ANDERSON, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Kevin Lorenzo Young appeals his 100-month sentence imposed following
his guilty plea for possession of firearms by a felon. He contends that an

amendment to the Sentencing Guidelines that took effect between the commission

of the crime and the sentencing hearing created an ex post facto problem. Because

the amendment did not change Eleventh Circuit law, we affirm.

                                   I. Background

      Kevin Lorenzo Young and Robert Pickett committed a string of burglaries

on June 22, 2006. The second of three burglaries was at Doug Galbreath’s home.

There, they stole four firearms. After placing the guns in the trunk of the car,

Young and Pickett went to burglarize Pamela Gay’s home. Gay encountered

Pickett and called the police. Pickett and Young fled, leading to a high-speed

chase that lasted several miles. During the chase, Young drove on the wrong side

of the highway, forcing other vehicles off the road. The chase ended when Young

crashed the car and the two fled on foot. Both were caught while trying to flee the

police. Authorities searched the car and found various items stolen from the two

residences, including four firearms.

      Young pleaded guilty to possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g). Using the May 2007 Guidelines manual, the

probation officer assigned a base level of 20 under U.S.S.G § 2K2.1. He then

added a two-level enhancement under § 2K2.1(b)(1)(A) for the number of



                                          2
firearms, a two-level enhancement under § 2K2.1(b)(4)(A) because the firearms

were stolen, a four-level enhancement under § 2K2.1(b)(6) because Young

possessed the firearms “in connection” with another felony offense, and a two-

level enhancement under § 3C1.2 for reckless endangerment during flight. The

officer then assigned Young a three-level reduction for acceptance of

responsibility. Thus, the adjusted offense level was 27. Young had a criminal

history category of IV, which resulted in a Guidelines range of 100 to 125 months.

Because the statutory maximum was 120 months, however, the range became 100

to 120 months.

      Young objected to the § 2K2.1(b)(6) enhancement for possession of firearms

“in connection” with another offense. He asserted that the weapons were stolen as

part of the burglary and, thus, were the proceeds of the crime; he argued that they

were not “possessed in connection with” the crime. At sentencing, Young also

argued that applying the amended version of § 2K2.1(b)(6) would create an ex post

facto problem.

      The court questioned whether the amended version of § 2K2.1(b)(6) marked

a change in the Guidelines or whether it simply resolved a circuit split. Young

responded that the amendment was a substantive change and, as such, that it should

not be applied in his case. The court adopted the PSI factual findings and



                                          3
determined that the firearms stolen during the earlier burglary and which were in

the car during the escape had the potential to facilitate another felony. Therefore,

the court concluded that the probation officer properly applied the Guidelines. The

court then adopted the PSI calculations and sentenced Young to 100 months

imprisonment.

         On appeal, Young contends that the court improperly applied § 2K2.1(b)(6)

because he did not possess the firearms “in connection with” another felony

offense.

                                 II. Standard of Review

         We review for clear error the district court’s findings of fact regarding

whether a defendant should receive an enhanced sentence under the Guidelines.

United States v. Clay, 376 F.3d 1296, 1300 (11th Cir. 2004). We review de novo

the “district court’s interpretation of the Guidelines and its application of the

Guidelines to the facts.” United States v. McGill, 450 F.3d 1276, 1278 (11th Cir.

2006).

                                       III. Analysis

         The court should apply the Guidelines manual in effect at the time of

sentencing unless doing so presents an ex post facto violation. U.S.S.G. §

1B1.11(a), (b)(1); Stinson v. United States, 508 U.S. 36, 38 (1993).



                                             4
      Section 2K2.1(b)(6) provides, “if the defendant used or possessed any

firearm or ammunition in connection with another felony offense . . . increase by 4

levels.” U.S.S.G § 2K2.1(b)(6). Amendment 691, which became effective between

the time when Young committed the crime and when Young was sentenced did not

change the language of the relevant Guidelines provision but added a note to this

section which resolved a circuit split. Amendment 691 made clear that the four-

level enhancement applies “in a case in which a defendant who, during the course

of a burglary, finds and takes a firearm, even if the defendant did not engage in

other conduct with the firearm during the course of the burglary.” Young argues

that retroactive application of this amendment creates an ex post facto problem.

Because this change in the Guidelines did not change Eleventh Circuit law,

however, we disagree.

      Two cases are particularly informative.

      In United States v. Young, 115 F.3d 834 (11th Cir. 1997), this court upheld

a similar enhancement in the armed career criminal context. In that case, the

defendant stole a rifle during the commission of a burglary; accordingly, the court

concluded that he possessed the firearm “in connection with” that burglary for

purposes of applying the enhancement. Id. at 836. He did not brandish the firearm

at the scene of the burglary or afterwards. See id. We have the same scenario here.



                                          5
       In U.S. v Rhind, 289 F.3d 690, 692 (11th Cir. 2002), the defendants placed

an unloaded firearm under the passenger seat of a vehicle and one in the trunk

before venturing out on a four-state road trip passing off counterfeit bills. This

court upheld a four-level enhancement under the same Guideline provision at issue

in this case.1 The court noted that “the availability and appearance of the firearms

could have easily served to promote the defendants’ prolonged criminal episode.”

Id. at 695. Thus, the court focused on the fact that the firearms could have been

used in the commission of other crimes, not whether they actually were used.

       Similarly, the availability of the firearms in this case could have “easily

served to promote” Young’s criminal episode. After obtaining the firearms in the

Galbreath burglary, Young went to the Gay residence where he encountered the

owner. Young then fled the scene and led police in a high-speed police chase for

several miles. At any point after he obtained the firearms, Young could have used

them to promote the burglaries later in the day or could have used them to aid his

getaway. The sentencing judge mentioned as much.

       Thus, because Eleventh Circuit precedent established that the enhancement

applied in this case, the appellant’s ex post facto argument is without merit.2

       1
           Amendment 691 moved the relevant provision from 2K2.1(b)(5) to 2K2.1(b)(6).
       2
       Because under either version of the Guidelines the court properly applied the
enhancement, we do not need to address whether Amendment 691 is a clarifying or substantive
amendment.

                                               6
                        IV. Conclusion

For the reasons above, we AFFIRM.




                               7